DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 19, 2021 has been entered.
 3.	Claims 1 and 4-8 are currently pending.
4.	In the reply filed on March 20, 2018, applicant elected Group I,  now claims 1 and 8, without traverse.
5.	Claims 4-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
6.	Claims 1 and 8 are examined on the merits.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.	Claims 1 and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moraru (RO 119924 B1 English translation) in view of Pak (US 4,772,467) and Qing (CN 1369271 – English translation).
Moraru teaches a method for treating osteoporosis by administering a composition comprising 24% drone brood (drone larvae).  The reference teaches administering calcium to treat osteoporosis (see pages 3 and 4 of the translation) but does not specifically teach administering the calcium in combination with the drone brood or in a preparation such as calcium citrate.
Pak teaches a method for treating osteoporosis by administering calcium citrate (see abstract and claims).
These references show that it was well known in the art at the time of the invention to use the claimed ingredients in compositions that treat osteoporosis.  It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art. 
	Based on the disclosure by these references that these substances are used in compositions to treat osteoporosis, an artisan of ordinary skill would have a reasonable expectation that a combination of the substances would also be useful in creating compositions to treat osteoporosis.  Therefore, the artisan would have been motivated to combine the claimed ingredients into a single composition.  No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients.  See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
The references do not specifically teach combining the ingredients in the percentages claimed by applicant.  However, the amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The references teach that each of the claimed ingredients is a pharmaceutically active ingredient.  An artisan of ordinary skill would routinely modify the amount of pharmaceutically active ingredients based on the patient's age, weight, gender, and condition.  Therefore, an artisan would have been motivated to modify the amount of each ingredient in the combination in order to formulate a product that best achieves the desired results set forth in the reference.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of applicant’s invention.
Moraru and Pak do not teach that the drone brood is an adsorbed homogenate or a lyophilizate.  Paragraph 8 and 10 of applicant’s specification define an “adsorbed homogenate” as homogenized drone brood mixed with a carbohydrate such as lactose, glucose, or dextrose.  
Qing teaches a drone brood preparation that is prepared by freeze drying (lyophilization) the drone brood, crushing and comminuting the drone brood (homogenization) and mixing the crushed drone brood with carbohydrate fillers such as lactose.  Qing teaches that the drone brood prepared in this manner is superior because it has an improved nutrient profile and bioabsorption  (see translation).  Thus, based on these known benefits, an artisan of ordinary skill would reasonably expect that the composition taught by the combination of Moraru and Pak could be improved if the drone brood preparation taught by Qing was utilized as the drone brood ingredient.  This reasonable expectation of improved results would have motivated the artisan to modify Moraru and Pak to include the use of adsorbed homogenate drone brood and lyophilized drone brood.
The references do not teach that the compounds have all of the same effects as claimed by applicant in claims 1 and 8.  However, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Response to Arguments
All of applicant’s arguments regarding Moraru, Pak, and Qing have been fully considered but are not persuasive.  Applicant argues that the additional references cited by applicant show that an artisan would expect the presence of horsetail and ginseng in the composition of Moraru to be unsafe for long term administration.  However, Moraru teaches that the composition is well-tolerated by the subjects (see page 3 of the translation) and does not report any side effects when administered to human patients for 15 weeks (see page 4 of the translation).  Furthermore, the additional references cited by applicant also state that horsetail is useful for treating osteoporosis.  An artisan would expect that any medicinal composition have drawbacks and side effects.  Horsetail and ginseng are commonly used and popular ingredients.  The artisan would expect the composition to function as taught in the reference.  Applicant’s claims also use the broad transitional phrase “comprising” which allows for the inclusion of unrecited elements.  If applicant does not believe that all compositions “comprising” the claimed ingredient are capable of performing the intended use then it is arguable that the claims are not enabled for the full scope claimed and should be limited to “consisting essentially of.”


Double Patenting
8.	Claims 1 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Pat. No. 9,974,856  in view of Qing (CN 1369271 – English translation). 
Applicant has requested that this rejection be held in abeyance until allowable subject matter is indicated.  The request is noted.  The rejection is currently still considered valid at this time for the reasons set forth in the previous Office action.

9.	No claims are allowed.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655